Title: To Thomas Jefferson from William Pryce, 10 October 1803
From: Pryce, William
To: Jefferson, Thomas


          
            Very Dear Sir, 
            Wilmington (Del) Octr. 10th. 1803.
          
          I have Just Issued proposals for publishing by subscription, the History of our Blessed Lord and Saviour Jesus Christ, with the Lives of the Apostles, and their Successors for 300 years after the Crucifixion, by Ebenezer Thomson D.D. and William Charles Price L.L.D.
          Your high Station in Life, and Literary character naturally Pointed you out to me, as most likely to patronise so interesting a work.
          The History of great and Good Men, in all ages, has been Justly considered, as highly worthy the attention of Mankind; and surely none so much so, as the divine Character, here set forth, and his first followers, who thro’ much difficulty paved, the way for the Glorious Gospel, to Shine with its’ benign influence on our guilty Globe.
          The work is to be printed in a handsome Quarto volume, with a general index, on a fine paper, Embellished, with an elegant copper plate, frontispiece, neatly bound and lettered, and subscribers names added, and delivered at $4-50 per Copy.
          Should I be so fortunate as to have permission to add your Name to the list, I am well aware the great advantage I shall derive from the patronage of so Illustrious a Character, and I flatter myself you will never have cause to regret, the promotion of the work proposed; of which I should think it my duty to say more, if I did not believe, the Compilers, and the work, both familiar to you.
          I hope Sir, you will pardon this Intrusion; as well as the liberty I take of mentioning myself to be, a Minister of Christ, (tho’ perhaps among the unworthyest who bear the sacred name) in the protestant Episcopal Church in this place; who will not cease to address God’s Throne of Grace, “that the high and mighty Ruler of the Universe may continue to behold and bless you: and so replenish you with the Grace of his holy Spirit, that you may always incline to his will and walk in his ways: that he may crown you with health and happiness here below: and finally after this life, bring you to everlasting Joy and Felicity, thro’ Jesus Christ our Lord.” 
          Your’s Sincerely
          
            
              William Pryce
            
          
        